      Case 6:19-cv-00096-RSB-BWC Document 15 Filed 01/27/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 ANTONIO ROCK,

                Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-96

        v.

 ANDREW SAUL, Commissioner of Social
 Security,

                Defendant.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 14). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendant’s Motion to Dismiss, DISMISSES

without prejudice Plaintiff’s Complaint, and DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal.

       SO ORDERED, this 27th day of January, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
